HABALSON, J.
Tbe witness for tbe defendant, Kelly Moore, on bis direct examination, testified to facts favorable to defendant, and unfavorable to tbe state.
On bis cross-examination, be wras asked by tbe state, “whether or not, on tbe day of tbe difficulty between Hunter and the defendant, and shortly thereafter, you said in tbe presence of James S. Christian, in Northport, near Tfimm’s drug store, that you saw- tbe difficulty between Hunter and tbe defendant, and that the defendant just called Bob Hunter off and cut him for nothing?” Objection was interposed by defendant, because tbe question sought to impeach tbe witness, Kelly Moore, on immaterial, irrelevant and illegal evidence and because it sought to impeach him on a conclusion or opinion of tbe witness, and did not call for a statement of facts, which objection tbe court overruled. Tbe witness answered that be did not make such statement in tbe presence of said Christian.
We fail to discover that there wras any error here. The witness’ evidence, on tbe direct examination, tended to showr that defendant acted in self-defense. If “tbe defendant just called Bob Hunter off and cut him,” he would be guilty of tbe crime charged.
Tbe witness, Christian, wras afterwards called, and testified that tbe witness, Moore, did make that statement, at tbe time and place hypothesized. It was entirely proper thus to contradict the witness.
*8On the cross-examination of the defendant, the solicitor asked him, “Did yon not plead guilty to an assault and battery with a weapon on Bob Hunter in the case of the former difficulty referred to with Hunter?” To this question defendant objected, for that it sought to elicit irrelevant and immaterial matter, that it sought to bring out the details of the former difficulty, and on the ground that the record was-the best evidence of what was sought to be proved.
The defendant answered that he did not remember whether he pleaded guilty or not. There was no injury to the defendant under this answer. — Borck v. State, 39 South. 580.
The witness, May, was called by defendant to prove the bad character of Bob Hunter. He testified, “that he knew Hunter’s character as being a dangerous and fussy man, that he knew this of his own knowledge,” and what he had said “was based on his own knowledge and not (on) what other pepople say.”
The above evidence of May was excluded on motion of the solicitor, and in this there was no .error. A witness cannot speak merely of his personal knowledge of another’s unworthiness, aside from general reputation or character. — Martin v. Martin, 25 Ala. 211; De Arman v. State, 71 Ala. 361; Holmes v. State, 88 Ala. 29, 7 South. 193, 16 Am. St. Rep. 17.
We find no error in the record and the judgment is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.